Title: To Thomas Jefferson from Sylvanus Bourne, 8 September 1791
From: Bourne, Sylvanus
To: Jefferson, Thomas



Sir
Cape François Sept. 8th. 1791.

I duly received the letter you did me the honour to write me of Augt. 14th. covering a duplicate of yours of May 13th. which I acknowledged the receipt of, in a letter dated July 5th that must probably have reached you before this.
Prior to the receipt of your last I had concluded upon embarking for America soon as every prospect of obtaining a reception here had ceased. Particulars, I shall at present waive, expecting before long the pleasure of seeing you at Philadelphia.
I am unhappy to learn of the Kings defection and attempt to quit France as it must involve a good Cause in still greater difficulties, destroy confidence and create confusion. I hope however that the Genius of Liberty will finally triumph over all embarrassments and firmly place herself in that Throne which the King has seen fit to relinquish.
A new and alarming Catastrophe hath assailed this devoted Island. About the 23d. of Augst. an insurrection among the negroes took place at Lembay about 3 or 4 Leagues distant and from thence to Lemonade, being about 10 Leagues they have burned and laid waste all the Plantations. Their whole plan is marked with bitter resentment for former injuries and the cry of “les droits de l’homme” is echoed thro their Camp. They still continue their depredations and Government, for want of regular troops is unable to act offensively against them, and I fear it will be a long contest, and ruinous to the property of the Island. The City is now a perfect Garrison Pallisaded all around and Cannon mounted at every avenue.
The noble plain which fronts this City and which perhaps had not a parallel on the Globe for the rich luxuriance of its soil, elegance of its Buildings and the various decorations of art that the highly cultivated taste of its opulent possessors had given to it, is now again but a barren waste. All which gave pleasure to the eye, has been subject to a general conflagration. Here we have a lively instance of the baneful effects of Slavery, and I wish that America might add another laurel to her wreath of Fame, by leading the way to a general emancipation.

In respect to my resolution to return home, Be assured my Respected Sir, that it is far from being my choice as I had placed sanguine hopes on my present essay, but not experiencing even the most distant of those advantages belonging to my official station which you allude to, it is not in my power to tarry. I have no other prospect at all, have expended considerable money and received no income. Under these disagreable circumstances I must ask the favor of your kind notice of me in case any situation under Govt. occurs to your mind which you may think me capable of filling with propriety and you will confer an essential obligation on him whose only ambition is to find himself so situated that he may with ease fulfill every duty of Life incumbent on him and who has the honour to be with the greatest Respect Your Obt. devoted Servt,

Sylva. Bourne

